Order entered June 5, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00745-CV
                                   No. 05-13-00746-CV

                        IN RE SENRICK WILKERSON, Relator

              On Original Proceeding from the Criminal District Court No. 3
                                 Dallas County, Texas
                  Trial Court Cause Nos. W10-01183-J, W10-01184-J

                                        ORDER
                       Before Justices Moseley, Francis, and Fillmore

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of the original proceedings.


                                                   /s/   JIM MOSELEY
                                                         JUSTICE